Opinion filed August 7, 2014




                                        In The


        Eleventh Court of Appeals
                                     ____________

                  Nos. 11-14-00002-CR & 11-14-00003-CR
                                     ____________

                HORACIO GARCIA CASTRO, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                    Trial Court Cause Nos. 06-6609 & 07-6652

                      MEMORANDUM OPINION
      In these causes, Horacio Garcia Castro appeals from the trial court’s
revocation of his community supervision. We modify and affirm.
      Appellant pleaded guilty in June 2007 to the offense of possession of
methamphetamine (No. 11-14-00002-CR) and to the offense of failure to appear
(No. 11-14-00003-CR).          In accordance with a plea agreement, the trial court
convicted Appellant of both offenses and assessed Appellant’s punishment at
confinement for ten years and a fine of $2,000 for each offense. The trial court
suspended the imposition of the confinement portion of both sentences, and it
placed Appellant on community supervision for a term of ten years for each
offense.
      In December 2010, the State filed an application to revoke Appellant’s
community supervision in both causes based upon multiple allegations that
Appellant had violated the terms and conditions of his community supervision.
The State alleged, among other things, that Appellant had violated the terms and
conditions of his community supervision by using cocaine and consuming alcohol
on or about July 25, 2008, and by failing to report by mail to the Dawson County
Community Supervision Department for more than thirty months.
      At a hearing, Appellant pleaded “not true” to all of the allegations in the
applications. The evidence at the hearing showed that Appellant’s community
supervision was transferred from Dawson County to Denton County in August
2007. After the transfer, Appellant was required to report by mail to the Dawson
County Community Supervision Department on a monthly basis.                The State
presented evidence that supported the allegations in the applications, including
evidence that Appellant failed to report by mail for more than thirty months to the
Dawson County Community Supervision Department and that Appellant used
cocaine and consumed alcohol on July 25, 2008. Appellant testified at the hearing.
He acknowledged that he had signed forms in which he admitted that he used
cocaine and consumed alcohol on July 25, 2008. After receiving evidence, the trial
court found all the allegations in the applications in both causes to be true, revoked
Appellant’s community supervision in both causes, and assessed Appellant’s
punishment at confinement for ten years and a fine of $2,000 for each offense. The
trial court ordered that the sentences run consecutively.
      Appellant’s court-appointed counsel has filed a motion to withdraw in these
appeals. In each appeal, the motion is supported by a brief in which counsel
professionally and conscientiously examines the record and applicable law and
                                          2
states that he has concluded that the appeal is frivolous. Counsel has provided
Appellant with a copy of the brief in each appeal and advised Appellant of his right
to review the record and file a response to counsel’s brief.1 No response has been
filed.2 Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        However, although counsel has found no reversible error and has concluded
that these appeals are frivolous, counsel states that “[t]here does seem to be one
issue regarding appointed attorney fees.” 3 In September 2013, the trial court
determined that Appellant was indigent and appointed an attorney to represent him.
The trial court rendered its judgments in these causes on December 18, 2013. In
the judgments, the trial court assessed $300 in court-appointed attorney’s fees.
Counsel states in his briefs that he “has reviewed the record and cannot find any
evidence that would support the finding of any material change in financial
circumstances that would warrant imposition of appointed attorney fees.” Thus,
counsel has raised the issue of whether the trial court erred when it assessed court-
appointed attorney’s fees against Appellant.


        1
         Counsel also provided Appellant with a copy of the reporter’s record and a copy of the clerk’s
record in these appeals.
        2
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.
        3
         Following the procedures outlined in Anders and Schulman, we have independently reviewed the
records, and we agree that no reversible error exists. Schulman, 252 S.W.3d at 409. In this regard, proof
of one violation of the terms and conditions of community supervision is sufficient to support the
revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009); McDonald v. State, 608 S.W.2d
192, 200 (Tex. Crim. App. 1980); Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. 1978).

                                                      3
       Because counsel has identified an alleged error in the judgments, we will
treat the briefs as briefs on the merits and address the alleged error. 4 For the
purpose of assessing attorney’s fees, once a defendant is determined to be indigent,
he is presumed to remain so for the remainder of the proceedings absent proof of a
material change in his financial circumstances. TEX. CODE CRIM. PROC. ANN.
art. 26.04(p) (West. Supp. 2013); Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim.
App. 2010). Accordingly, when a trial court determines that the defendant is
indigent, there must be some evidence presented to the trial court of a change in
the defendant’s ability to pay attorney’s fees before the fees can be assessed
against the defendant. Mayer, 309 S.W.3d at 557; Watkins v. State, 333 S.W.3d
771, 781–82 (Tex. App.—Waco 2010, pet. ref’d); Roberts v. State, 327 S.W.3d
880, 884 (Tex. App.—Beaumont 2010, no pet.). In these cases, there was no
evidence of a material change in Appellant’s financial status. Therefore, the trial
court erred by imposing attorney’s fees against Appellant. 5
       Based on our ruling, we modify the trial court’s judgments in cause no. 06-
6609 and in cause no. 07-6652 by deleting the following language from the
judgments: “APPOINTMENT OF ATTORNEY FEE: $300.00.” We affirm the
judgments as modified.


                                                         PER CURIAM
August 7, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

       4
           Accordingly, counsel’s motions to withdraw are dismissed as moot.
       5
         We note that neither the original judgments placing Appellant on community supervision nor the
plea bargain agreements included an assessment of attorney’s fees. See Wiley v. State, 410 S.W.3d 313,
319–21 (Tex. Crim. App. 2013).

                                                    4